Citation Nr: 0519070	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
in Des Moines, Iowa, that denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1968 to September 1969, appealed that decision to the BVA.  
In September 2004, the veteran, through her congressman, 
requested that her claims file be transferred to the Chicago, 
Illinois, VARO as she had relocated.  The transfer from the 
Des Moines VARO to the Chicago VARO was accomplished in 
November 2004.  The Chicago VARO certified the veteran's 
claim to the Board for appellate consideration. 


REMAND

A preliminary review of the record discloses that the veteran 
requested a videoconference hearing before the BVA in 
connection with her appeal, and such a hearing was scheduled 
for the veteran in June 2005.  However, in June 2005, prior 
to the date of the scheduled hearing, the veteran informed 
the RO, through her representative, that she requested that 
the BVA hearing scheduled for her be canceled.  The veteran 
explained that she had relocated to Iowa, requested that her 
claims file be transferred to the RO in Iowa and requested 
that her hearing be rescheduled after treatment.

To the extent that the veteran is required to submit a Motion 
to request a change in her BVA hearing date, 38 C.F.R. 
§ 20.704 (c), the Board finds that the June 2005 statement 
from the veteran's representative constitutes such a Motion.  
The Board also finds that the veteran has shown good cause 
for requesting a change in her BVA hearing dated and the 
Motion is granted.  After the veteran's claims file is 
transferred to the RO in Iowa, the veteran should be 
rescheduled for a BVA videoconference hearing at the next 
available opportunity.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on her part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The veteran's claims file should be 
permanently transfer to the RO in Des 
Moines, Iowa pursuant to the June 2005 
request from her representative.

2.  After the veteran's claims file has 
been transferred to the jurisdiction of 
the RO in Des Moines, Iowa, the veteran 
should be scheduled for a videoconference 
hearing before a Veterans Law Judge at 
the next available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  No action is required of the 
veteran until she is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




